DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application is being examined under the pre-AIA  first to invent provisions. 

Specification

The abstract of the disclosure is objected to because it is more than 150 words in length.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 112(a) or 112(pre-AIA ), first paragraph

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 13 - 21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications written description rejection.
The specification provides insufficient written description to support the genus of “introducer” encompassed by the claims.  The specification as filed discloses one species of introducer, namely, a needle assembly (¶ 0159 of the PG-Pub).  The term introducer is not an art-recognized term with a set definition. Therefore, applicant's limited disclosure of one species which has the claimed functional properties of “introducer” does not provide support that applicant envisaged the invention as a whole which is broadly claimed solely by function because applicant has not provided an adequate description as to the physical and chemical structures that are necessary for providing the function of “introducer”. A definition by function alone does not appear to sufficiently describe the claimed invention because it is only an indication of what the introducer does, rather than what it is. See MPEP 2163.  Thus, while the application as filed provides sufficient written description for the one species of needle assembly, it provides insufficient written description for the entire genus of introducer encompassed by the claimed invention.
The dependent claims fall therewith.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Claims 13 - 21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 - 31 of U.S. Patent No. 9,161,735 B2 (“US’735”). 
Although the claims at issue are not identical, they are not patentably distinct from each other because both claim sets are drawn to methods of treating back pain by imaging pain factors then delivering localized therapy to the site of pain. Specifically, the claims of US’735 teach the following:
1. A method for conducting a medical procedure on intervertebral discs of a spine in a body of a discogenic back pain patient, comprising:
providing a substantially targeted agent that is adapted to differentially bind to a pain factor;
conjugating the targeted agent with an imaging contrast label to thereby form a targeted label configured to label the pain factor via the bound pain factor-label conjugate;
locally injecting into a first disc, using a local injection assembly, the targeted label in a manner that is adapted to differentially bind to and label the pain factor in a first region of tissue at a first location in the first disc;
locally injecting into a second disc, using a local injection assembly, the targeted label in a manner that is adapted to differentially bind to and label the pain factor in a second region of tissue at a second location in the second disc;

imaging the first and second discs with the imaging tool in a manner sufficient to selectively differentiate a first concentration of the labeled pain factor in the first region of tissue at the first location relative to a second concentration of the labeled pain factor in the second region of tissue at the second location;
wherein imaging the labeled pain factor comprises using the imaging tool to image the label coupled to the pain factor via the bound targeted agent, and the first and second concentrations are a function of the amounts of the label at the first and second locations;
wherein the pain factor comprises a nerve factor;
wherein the nerve factor comprises receptor tyrosine kinase A (trkA);
wherein the targeted agent comprises a trkA binding agent or antibody; and
diagnosing the first and second locations as relatively painful versus non-painful by comparing the selectively differentiated first and second concentrations.
2. The method of claim 1, wherein the targeted agent comprises nerve growth factor (NGF).
3. The method of claim 1, wherein the imaging contrast label used to conjugate the targeted agent comprises a nanoparticle.
4. The method of claim 1, wherein the imaging contrast label used to conjugate the targeted agent comprises at least one of gold or iron oxide.
5. The method of claim 1, wherein imaging contrast label used to conjugate the targeted agent comprises a magnetic resonance imaging (MRI) contrast agent.
6. The method of claim 5, wherein the MRI contrast agent comprises gadolinium.
7. The method of claim 5, wherein imaging the labeled pain factor comprises:
using an MRI scanner to image the MRI contrast agent coupled to the pain factor via the bound targeted agent.

9. The method of claim 8, wherein imaging the labeled pain factor comprises:
ultrasonically imaging the ultrasound contrast agent label coupled to the pain factor via the targeted agent.
10. The method of claim 1, wherein the imaging contrast label used to conjugate the targeted agent comprises a radiographic contrast agent.
11. The method of claim 10, wherein imaging the labeled pain factor comprises:
X-ray imaging the radiographic contrast agent coupled to the pain factor via the bound targeted agent.
12. The method of claim 1, wherein the first region of tissue comprises only a portion that is less than all of the first intervertebral disc.
13. The method of claim 12, wherein the portion is less than or equal to about one-half of the first intervertebral disc.
14. The method of claim 13, wherein the portion is located within less than or equal to an about one-hundred eighty degree angular circumferential region of the first disc in a transverse plane relative to the spine.
15. The method of claim 13, wherein the portion is less than or equal to about one-quarter of the first intervertebral disc.
16. The method of claim 15, wherein the portion is located within less than or equal to an about ninety degree angular circumferential region of the first disc in a transverse plane relative to the spine.
17. The method of claim 1, further comprising imaging the labeled pain factor using an imaging tool that comprises a phosphor imaging plate.
18. The method of claim 1, further comprising:

binding the pain factor at the third location with the targeted label injected into the third disc, thereby artificially labeling the pain factor with the targeted label at the third location in a manner substantially increasing the ability to image the pain factor at the third location with the imaging tool; and
wherein imaging the labeled pain factor further comprises imaging the third intervertebral disc to thereby image a third concentration in the third region of tissue at the third location.
19. The method of claim 1, further comprising imaging the first and second locations of the targeted label bound to the pain factor in a manner that enhances the directed delivery of localized therapy to the location diagnosed as painful.
20. The method of claim 1, further comprising:
conducting a therapeutic procedure in a substantially localized manner to the location diagnosed as painful.
21. The method of claim 20, wherein the therapeutic procedure is adapted to substantially alleviate generation or transmission of pain at the painful location.
22. The method of claim 20, wherein the therapeutic procedure is adapted to substantially ablate at least one nerve at the painful location.
23. The method of claim 20, wherein the therapeutic procedure comprises delivering at least one therapeutic chemical in a substantially localized manner to the painful location.
24. The method of claim 20, wherein the therapeutic procedure comprises:
delivering a therapeutic dose of energy in a substantially localized manner to the painful location.
25. The method of claim 24, wherein delivering the therapeutic dose of energy in the substantially localized manner to the painful location further comprises:
ablating at least one nerve at the painful location with the therapeutic dose of energy.

delivering ultrasound energy to the painful location.
27. The method of claim 26, wherein delivering the ultrasound energy further comprises:
delivering the ultrasound energy in a directed manner locally into the painful location from a delivery location.
28. The method of claim 27, wherein:
the delivery location is outside of the patient; and
the ultrasound energy is delivered via high intensity focused ultrasound (HIFU) that is adapted to focus the ultrasound energy to the painful location.
29. The method of claim 27, wherein:
the delivery location is adjacent to the painful location within the patient; and the ultrasound energy is delivered via a directional ultrasound probe.
30. The method of claim 24, wherein the therapeutic dose of energy comprises thermal energy.
31. The method of claim 30, wherein the therapeutic dose of energy further comprises electrical energy delivered via a radiofrequency (RF) probe.

Claims 13 - 21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 - 32 of U.S. Patent No. 10,123,759 B2 (“US’759”). 
Although the claims at issue are not identical, they are not patentably distinct from each other because both claim sets are drawn to methods of treating back pain by imaging pain factors then delivering localized therapy to the site of pain. Specifically, the claims of US’759 teach the following:
1. A method for conducting a medical procedure on first and second intervertebral discs of a spine in a body of a discogenic back pain patient, comprising:
providing a substantially targeted agent that is adapted to differentially bind to a pain factor;

locally injecting into a first disc, using a local injection assembly, the targeted label in a manner that is adapted to differentially bind to and label the pain factor in a first region of tissue at a first location in the first disc;
locally injecting into a second disc, using a local injection assembly, the targeted label in a manner that is adapted to differentially bind to and label the pain factor in a second region of tissue at a second location in the second disc;
binding the pain factor at the first and second locations with the injected targeted label, thereby artificially labeling the pain factor with the targeted label at the first and second locations in a manner substantially increasing the ability to image the pain factor with an imaging tool;
imaging the first and second discs with the imaging tool in a manner sufficient to selectively differentiate a first concentration of the labeled pain factor in the first region of tissue at the first location relative to a second concentration of the labeled pain factor in the second region of tissue at the second location;
wherein imaging the labeled pain factor comprises using the imaging tool to image the label coupled to the pain factor via the bound targeted agent, and the first and second concentrations are a function of the amounts of the label at the first and second locations;
wherein the pain factor comprises a cyclooxygenase-2 (COX-2) factor comprising a COX-2 molecule;
wherein the targeted agent comprises a COX-2 factor binding agent or antibody; and
diagnosing the first and second locations as relatively painful versus non-painful by comparing the selectively differentiated first and second concentrations.
2. The method of claim 1, further comprising imaging the labeled pain factor using an imaging tool that comprises a phosphor imaging plate.
3. The method of claim 1, wherein:

4. The method of claim 1, further comprising:
conducting a therapeutic procedure in a substantially localized manner to the location diagnosed as painful.
5. The method of claim 4, wherein the therapeutic procedure is adapted to substantially alleviate generation or transmission of pain at the painful location.
6. The method of claim 4, wherein the therapeutic procedure is adapted to substantially ablate at least one nerve at the painful location.
7. The method of claim 4, wherein the therapeutic procedure comprises delivering at least one therapeutic chemical in a substantially localized manner to the painful location.
8. The method of claim 4, wherein the therapeutic procedure comprises:
delivering a therapeutic dose of energy in a substantially localized manner to the painful location.
9. The method of claim 8, wherein the therapeutic procedure further comprises:
ablating at least one nerve at the painful location with the therapeutic dose of energy.
10. The method of claim 8, wherein delivering the therapeutic dose of energy in the substantially localized manner to the painful location further comprises:
delivering ultrasound energy to the painful location.
11. The method of claim 10, wherein delivering the ultrasound energy further comprises:
delivering the ultrasound energy in a directed manner locally into the painful location from a delivery location.
12. The method of claim 11, wherein: the delivery location is outside of the patient; and the ultrasound energy is delivered via high intensity focused ultrasound (HIFU) that is adapted to focus the ultrasound energy to the painful location.

14. The method of claim 13, wherein: the delivery location is adjacent to an intervertebral disc and the painful location receiving the directional ultrasound therapy is within the intervertebral disc.
15. The method of claim 8, wherein the therapeutic dose of energy comprises thermal energy.
16. The method of claim 15, further comprising delivering the therapeutic dose of electrical energy via a radiofrequency (RF) probe.
17. The method of claim 1, wherein the first region of tissue comprises only a portion that is less than all of the first intervertebral disc.
18. The method of claim 17, wherein the portion is less than or equal to about one-half of the first intervertebral disc.
19. The method of claim 18, wherein the portion is located within less than or equal to an about one-hundred eighty degree angular circumferential region of the first disc in a transverse plane relative to the spine.
20. The method of claim 18, wherein the portion is less than or equal to about one-quarter of the first intervertebral disc.
21. The method of claim 20, wherein the portion is located within less than or equal to an about ninety degree angular circumferential region of the first disc in a transverse plane relative to the spine.
22. The method of claim 1, further comprising:
using a local injection assembly to inject the targeted label into a third intervertebral disc in the spine of the patient and which comprises a third region of tissue at a third location;
binding the pain factor at the third location with the targeted label injected into the third disc, thereby artificially labeling the pain factor with the targeted label at the third location in a manner 
wherein imaging the labeled pain factor further comprises imaging the third intervertebral disc to thereby image a third concentration in the third region of tissue at the third location.
23. The method of claim 22, further comprising:
conducting at least one therapeutic procedure in a substantially localized manner to the location diagnosed as painful.
24. The method of claim 1, wherein the imaging contrast label used to conjugate the targeted agent comprises a nanoparticle.
25. The method of claim 1, wherein the imaging contrast label used to conjugate the targeted agent comprises at least one of gold or iron oxide.
26. The method of claim 1, wherein the imaging contrast label used to conjugate the targeted agent comprises a magnetic resonance imaging (MRI) contrast agent.
27. The method of claim 26, wherein the MRI contrast agent comprises gadolinium.
28. The method of claim 26, wherein imaging the labeled pain factor comprises:
using an MRI scanner to image the MRI contrast agent coupled to the pain factor via the bound targeted agent.
29. The method of claim 1, wherein the imaging contrast label comprises an ultrasound contrast agent.
30. The method of claim 29, wherein imaging the labeled pain factor comprises: ultrasonically imaging the ultrasound contrast agent coupled to the pain factor via the bound targeted agent.
31. The method of claim 1, wherein the imaging contrast label used to conjugate the targeted agent comprises a radiographic contrast agent.
32. The method of claim 31, wherein imaging the labeled pain factor comprises:
X-ray imaging the radiographic contrast agent coupled to the pain factor via the bound targeted agent.

Conclusion

No claims are allowed at this time.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer Lamberski whose telephone number is (571)270-3781. The examiner can normally be reached Monday - Friday, 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on (571)272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Jennifer Lamberski/Primary Examiner, Art Unit 1618